Citation Nr: 0209189	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  01-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), 
prior to July 12, 2000.  

2.  Entitlement to a rating in excess of 70 percent for 
service-connected PTSD, from July 12, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.  

By rating action in March 1998, the RO, in part, granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from October 28, 1994, the date of 
receipt of the veteran's claim.  A notice of disagreement 
(NOD) was received on May 19, 1998.  Thereafter, by rating 
action in November 1998, the RO assigned a 50 percent 
evaluation, effective from the same date.  The letter 
notifying the veteran of the rating decision indicated that 
this was considered a full grant of the benefits he was 
seeking.  (The veteran indicated in his NOD that he should be 
rated "at least 50%."  

In April 1999, the veteran requested an increased rating for 
his service-connected PTSD.  By rating action February 2000, 
the RO denied the claim.  The veteran and his representative 
were notified of this decision and did not respond.  

In August 2000, the veteran again sought an increased rating 
for his service-connected PTSD.  By rating action in April 
2001, the RO assigned an increased rating to 70 percent, 
effective from July 12, 2000, the date of a VA outpatient 
report which was identified as the earliest date showing that 
there had been an increase in the veteran's disability.  
38 C.F.R. §§ 3.400(o)(2), 3.157, 3.155 (2001).  The veteran 
and his representative were notified of this decision by 
letter dated April 25, 2001.  In a letter received May 8, 
2001, the veteran disagreed with the evaluation assigned and 
the effective date of the award.  A statement of the case 
(SOC) was issued on August 30, 2001.  A VA Form 9 was 
received on November 20, 2001.  

By letter dated in March 2002, the Board of Veterans' Appeals 
(Board) notified the veteran and his representative that his 
substantive appeal for the issue of a rating in excess of 50 
percent for PTSD and the effective date of the award may not 
have been filed on time.  The veteran was informed of his 
appellate rights concerning the timeliness of his substantive 
appeal, and provided with the appropriate laws and 
regulations.  The veteran was given a period of 60 days to 
respond.  No response was received.  

Regarding the timeliness of the veteran's substantive appeal, 
the Board notes that the SOC promulgated in August 2001 was 
confusing and misleading to the extent that we now find that 
his substantive appeal was timely received.  The SOC noted 
that the November 1998 and February 2000 rating actions, 
which assigned an increased rating to 50 percent and denied 
an increased rating higher than 50 percent, respectively, 
were final.  The letter suggested that the veteran's current 
appeal arose from his August 2000 letter in which he 
requested an increased rating.  

"On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) quoting AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The record shows that the veteran filed a timely notice of 
disagreement to the March 1998 rating decision in May 1998.  
While the RO subsequently assigned an increased rating to 50 
percent in November 1998, its finding that this was a full 
grant of benefits was erroneous.  The failure to provide the 
veteran with an SOC following the November 1998 rating 
action, in effect, continued his appeal from the initial 
grant of service connection.  The August 2001 SOC should have 
been more explicit and identified the rating action on 
appeal.  By not doing so, the veteran was not made aware of 
the correct time period for appeal.  Because of the confusion 
caused by VA in the August 2001 SOC, the Board finds that a 
dismissal of the appeal based on the timeliness of the 
substantive appeal would unfairly punish the veteran.  
Accordingly, the Board will continue with its review of the 
veteran's appeal of the rating to be assigned PTSD from the 
initial grant of service connection.  

In light of the assignment of different evaluations for 
various periods from the initial grant of service connection, 
the Board has recharacterized the issues on the first page of 
this decision to reflect the appropriate adjudicatory 
considerations of the veteran's appeal.  

FINDINGS OF FACT

1.  A claim of service connection for PTSD was received on 
October 28, 1994.  

2.  Service connection for PTSD was granted by rating action 
in March 1998, and a 50 percent evaluation was assigned, 
effective from October 28, 1994.  

3.  Prior to November 14, 1997, the veteran's symptoms for 
PTSD more nearly approximated the degree of occupational and 
social impairment contemplated by a 50 percent schedular 
rating.  

4.  From November 14, 1997 to July 12, 2000, the veteran's 
symptoms for PTSD more nearly approximately the degree of 
occupational and social impairment contemplated by a 70 
percent schedular rating.  

5.  From July 12, 2000, the veteran's symptoms for PTSD more 
nearly approximated the degree of occupational and social 
impairment contemplated by a 100 percent schedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected PTSD prior to November 14, 1997 have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, including Diagnostic 
Code 9411 (2001).  

2.  The criteria for a rating of 70 percent for service-
connected PTSD from November 14, 1997 to July 12, 2000 are 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Part 4, including Diagnostic Code 9411 
(2001).  

3.  The criteria for a schedular 100 percent rating for 
service-connected PTSD from July 12, 2000 are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Part 4, including Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When examined by VA in July 1994, the veteran reported a 
history of problems with his "nerves" and difficulty 
sleeping.  The veteran reported that he went to bed late and 
then slept for only several hours.  He said that when he was 
employed, he tried to work the 2nd or 3rd shift because of his 
sleep disorder.  At the time of the examination, the veteran 
reported that he was unemployed because the store where he 
worked went out of business.  The veteran reported continued 
problems with his physical symptoms which, the examiner 
noted, apparently contributed to his stress.  The veteran 
also mentioned persistent feelings of fearfulness and 
nervousness.  He said that he tried to avoid watching violent 
movies.  The veteran described episodes when he felt anxious 
and felt as though something bad were going to happen.  On 
examination, the veteran was neatly dressed in casual 
clothing.  He appeared alert and pleasant while giving his 
history.  The veteran's verbal productivity, orientation, 
insight, and judgment appeared adequate.  The diagnosis was 
anxiety disorder, NOS (not otherwise specified).  

By rating action in October 1995, the RO, in part, denied 
service connection for a psychiatric disorder, including 
PTSD.  

In his notice of disagreement, received in September 1996, 
the veteran submitted lay statements in support of his claim 
for service connection.  The veteran also included a copy of 
his Motor Vehicle Record Check showing several driving while 
under the influence (DWI) convictions and of a consent form 
to participate in a research study by VA to assess the 
effectiveness and safety of various medications for treating 
PTSD.  Also included was a copy of a July 1996 VA 
psychological test evaluation.  The report indicated that 
psychometric tests and clinical evaluations supported primary 
diagnoses of PTSD and major depressive disorder, recurrent.  
The examiners commented that the veteran's psychiatric 
symptoms caused him severe difficulty in his occupational and 
interpersonal functioning.  On Axis V, the examiner's 
assigned a Global Assessment of Functioning (GAF) score of 
60.  

A report from Carolina Psychological Associates, dated in 
December 1996 indicated that the results of psychological 
testing supported the diagnoses of PTSD, alcohol and drug 
dependence, by history (in remission), and major depressive 
disorder, recurrent.  

On VA psychiatric examination in December 1996, the veteran 
reported a long history of PTSD symptoms beginning shortly 
after discharge from service.  The veteran reported 
depression, sleep disturbance, irritability, anger, a sense 
of detachment from others, intrusive recollections of his 
service experiences, and a long history of alcohol and drug 
dependence.  The veteran reported that he attended the Vet 
Center and a VA PTSD program.  He was compliant with his 
medications, which he said were helpful especially with his 
sleep.  The veteran reported no current difficulty with 
alcohol or drugs.  On examination, the veteran was dressed in 
casual clothing.  He appeared alert and quiet with a 
restricted affect.  His verbal productivity, orientation, 
memory, and insight and judgment appeared adequate.  The 
diagnoses included PTSD, major depressive disorder, and 
history of alcohol and drug dependence now in remission.  

A VA progress note dated November 14, 1997, indicates that 
the veteran was initially assessed with PTSD in July 1996, 
and that he was being treated at the PTSD clinic with 
Supportive Psychotherapy and Medication Management.  When 
first seen, the veteran was receiving no psychotropic 
medications.  He has intrusive thoughts and recurring 
nightmares.  He displayed significant avoidance, 
hypervigilance, and exaggerated startle response.  His 
ability to concentrate, to focus, and to complete tasks was 
compromised.  The veteran was irritable and had anger 
outbursts with generalized periods of homicidal ideation, 
which were kept in check with medications and his strong 
religious beliefs.  He was involved in several car accidents 
in the past that he believed may have been associated with 
some suicidal ideation on his part.  The examiner indicated 
that the veteran's history and evaluation were consistent 
with the diagnoses of PTSD, depression, and polysubstance 
dependence, in remission since 1993.  The examiner assigned a 
GAF score of 50.  He commented that the veteran exhibited 
definite difficulties in occupational settings as well as 
definite impairment in establishing and maintaining effective 
relationships with others.  

On VA psychiatric evaluation in November 1997, the examiner 
noted the veteran's medical history and treatment for PTSD.  
The veteran reported that he continued with his treatment at 
the VA PTSD clinic and was compliant with his medications.  
He said that the medications were helping with his sleeping 
problems and his irritability.  His other symptoms, including 
depression, avoidance of people, periods of agitation, 
nightmares, and flashbacks had continued.  The veteran 
reported that he still worked at Wal-Mart, but was shifted 
from department to department.  He said he got along poorly 
with his co-workers and supervisors and had lost 52 days from 
work because of his PTSD symptoms in the past year.  On 
examination, the veteran was neatly dressed in casual 
clothing.  He appeared alert, tense, and quiet with a 
restricted affect.  The veteran was cooperative and answered 
all questions readily.  Verbal productivity, orientation, 
memory, insight, and judgment appeared adequate.  The 
diagnoses included PTSD, major depressive disorder, and 
history of alcohol and drug dependence.  The examiner 
indicated that the GAF score was estimated at 50 in 
accordance with serious psychiatric symptoms as noted above.  

By rating action in March 1998, the RO, in part, granted 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective from October 28, 1994, the date of 
receipt of the veteran's claim for service connection.  The 
veteran was notified of this decision and a notice of 
disagreement was received in May 1998.  

A VA progress note associated with the claims file in May 
1998 shows that the veteran was seen in March 1998.  The 
veteran reported that his problems at work continued.  He had 
significant anger toward his supervisor, but had handled it 
appropriately by filing a formal complaint.  The veteran's 
PTSD symptoms continued with intrusive recollections, 
avoidance behavior, numbing, startle response, irritability, 
feelings of anger, and sleep disturbance.  The veteran was 
compliant with his medications and reported that his sexual 
functioning was improved a little.  On examination, the 
veteran was casually dressed and groomed.  He had some 
loudness of voice.  His mood was anxious and his affect was 
constricted.  There were no overt psychotic symptoms and no 
current suicidal ideations, intent, or plans.  The veteran 
reported fleeting homicidal ideations against his supervisor, 
but no intent, attempt, or plan.  The veteran indicated that 
he thought his supervisor had a alcohol problem.  The veteran 
was still attending church and was in the choir, and he 
continued to attend weekly Vet Center group meetings.  The 
diagnoses included PTSD, depression, and polysubstance 
dependence, in full remission since 1993.  The GAF was 45.  

By rating action in November 1998, the RO assigned an 
increased rating for service-connected PTSD to 50 percent, 
effective from October 28, 1994.  The RO indicated that 
"this is considered a grant of benefits sought on appeal 
relative to PTSD."  

A VA progress note in April 1999 indicated that the veteran 
worked at the same company for the past 5 years, and was now 
working the night shift.  The veteran reported that he was 
passed over for promotions, despite the fact that he was 
dependable and on time.  His supervisor would not give him a 
reason why he had not been promoted or why he was shifted 
from department to department.  The veteran reported that 
some days he felt like he didn't want to get out of bed, but 
that when he forced himself to get up, he felt better.  The 
veteran reported that he was not sleeping well and was 
dreaming more.  His PTSD symptoms were unchanged from the 
earlier reports.  His sexual function was improved a little, 
and his sleep and irritability were somewhat better with the 
medications.  On examination, the veteran was casually 
dressed and groomed.  There was some loudness in his voice.  
His mood was anxious and his affect was constricted.  There 
were no overt psychotic symptoms and no current suicidal 
ideations, intent, or plans.  The veteran reported fleeting 
homicidal ideations against his supervisor, but no intent, 
attempt, or plans.  The veteran was still attending church 
but was no longer in the choir.  He continued to attend 
weekly Vet Center group meetings.  The diagnoses included 
PTSD, depression, and polysubstance dependence, in full 
remission since 1993.  The GAF score was 42.  

A report from the Vet Center dated in September 1999 
indicated that the veteran had attended more than 35 group 
meetings since he started coming to the center in 1997.  The 
veteran reported that he worked for the railroad for 14 
years, and had worked at K-Mart for the past 5 years.  The 
social worker indicated that his employer at K-Mart made 
accommodations for the veteran by transferring him from 
department to department, and eventually to the nightshift 
where he was virtually alone.  The veteran's obligation to 
pay child support was his only motivation to work, and when 
he completed five years at K-Mart, he would be vested and 
intended to quit.  The report indicated that the veteran had 
periods of dissociative states when he left home to go 
someplace and ended up somewhere else with no recollection of 
where he had been.  The veteran lived in a trailer park for 
the past five years and did not know any of his neighbors.  

VA progress notes associated with the claims file in October 
1999, show that the veteran was seen in December 1998 and 
September 1999.  The veteran's subjective complaints and the 
clinical findings and diagnoses were the same as those 
reported on outpatient reports in March 1998 and April 1999.  
The GAF score in December 1998 was 45, and in September 1999 
the score was 42.  

VA progress notes dated July 12, and 26, 2000 indicated that 
the veteran had an argument with his supervisor and others up 
the chain of command and had quit.  The veteran reported that 
he quit because he was frustrated and aggravated after years 
of feeling mistreated at work.  The veteran said that he 
could not handle the stress and interpersonal interactions 
required of working a full-time job.  He also reported that 
he was no longer in his church choir.  On examination, the 
veteran was casually dressed and groomed.  His voice was 
even, but there was some tension and anxiety.  His mood was 
down, and his affect was constricted.  There were no overt 
psychotic symptoms and no current suicidal or homicidal 
ideations, intent, or plans.  The diagnoses included PTSD, 
depression, and polysubstance dependence, in full remission 
since 1993.  A GAF score of 40 (no longer working, unable to 
obtain or retain employment), was rendered on both reports.  

When examined by VA in October 2000, the veteran reported 
that his PTSD symptoms had gotten worse.  He said that he had 
decreased social ability and was unable to work.  He had 
increased nightmares three to four times a week and sleep 
disturbance both falling asleep and with interrupted sleep.  
He had flashbacks two or three times a week which were often 
precipitate by smell or sight.  He had intrusive thoughts and 
was anxious, easily startled, and hypervigilant.  He had poor 
concentration, a bad temper, and did not get along with 
others.  He avoided any conversations about his Vietnam 
experiences, except when being treated.  His appetite was 
good.  He felt depressed and withdrawn at times.  The veteran 
reported that he had never been hospitalized for his PTSD.  
His current medications included Nefazodone 300-mg b.i.d., 
which helped him to sleep somewhat.  

The veteran last worked in July 2000 restocking shelves at K-
mart.  He said that he tried driving school, but his 
emotional condition and his medications prevented him from 
continuing in this line of work.  He was reclusive and spent 
his time sitting or watching TV.  The veteran indicated that 
he exercised occasionally.  He was married once for 11 
months.  He had four children but was not close to any of 
them.  

On examination, the veteran was alert and cooperative.  He 
was casually dressed.  He answered all questions and 
volunteered information.  There were no loose associations or 
flight of ideas, and no bizarre motor movements or tics.  His 
mood was somewhat tense and his affect appropriate.  There 
were no homicidal or suicidal ideations.  The veteran 
reported nightmares and flashbacks, but denied any delusions 
or hallucinations.  There were no ideas of reference or 
suspiciousness.  The veteran was well oriented, and his 
memory for both remote and recent was good.  His insight and 
judgment were adequate. The diagnoses included PTSD and 
depression, not otherwise specified.  The GAF score was 45, 
with serious impairment in social and occupational 
functioning, no friends, unable to keep a job.  

The examiner commented that the veteran had more than one 
Axis I diagnosis and that they mutually aggravated one 
another, but that he could not assign a specific independent 
degree of impairment to either diagnosis with any medical 
certainty without resorting to speculation.  The examiner 
indicated that the veteran had marked difficulty getting 
along with others, had trouble sleeping, isolated himself, 
and was having more problems with anxiety and controlling his 
temper.  

A VA progress note in January 2001 indicated that the veteran 
was unable to work and that he was stressed because of his 
son's recent problems with the law.  The veteran was tense 
and anxious.  His mood was down and his affect was 
constricted.  There were no overt psychotic symptoms, and no 
current suicidal or homicidal ideations.  The diagnoses 
included PTSD.  The GAF score was 40 (no longer working and 
unable to obtain or retain a job).  

By rating action in April 2001, the RO, in part, assigned an 
increased rating to 70 percent for the veteran's service-
connected PTSD, effective from July 12, 2001, the date of a 
VA progress note showing increased disability.  The RO also 
granted a total rating for compensation purposes based on 
individual unemployability from July 12, 2000.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, the veteran was notified of the newly enacted 
law by letter dated in April 2001.  The veteran was informed 
of what evidence he was expected to provide VA and what 
evidence VA had already obtained.  The veteran was advised of 
the type of evidence needed to establish entitlement, the 
evidence that had already been obtained, and what information 
or evidence was still needed from him.  The veteran was 
afforded several VA examinations during the pendency of the 
appeal, and all identified VA and non-VA treatment records 
were obtained and associated with the claims file.  The 
veteran did not respond to the VCAA letter and did not submit 
any additional evidence or argument in support of his claim 
for an increased rating.  The veteran has not alleged the 
presence of any additional medical evidence which would be 
pertinent to his claim for a higher rating.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  No reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Thus, the VA has met 
its duty to notify and assist under the VCAA.  See 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
his claim for increase.  

Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
Additional applicable criteria provide that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The old rating criteria provides as follows:  

Under the criteria in effect at the time the veteran 
initiated his claim with respect to the evaluation of his 
service connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.132 (1995) (as in effect prior to November 7, 
1996).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (as in 
effect prior to November 7, 1996); See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that the criteria in 38 
C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  

The relevant applicable revised rating criteria for the 
veteran's PTSD is as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name................................. 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships                                           
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

38 C.F.R. § 4.130 (2001).  

Rating in Excess of 50 prior to July 12, 2000

(Period from October 28, 1994 to November 14, 1997)

When examined initially by VA in August 1994, the veteran's 
principal complaint was sleep disturbance.  He stated that 
once he fell asleep, he slept for several hours.  Although 
the veteran reported episodes of anxiousness and persistent 
feelings of fearfulness and nervousness, he was able to 
function in daily activities.  The veteran was well oriented, 
and his insight and judgment were adequate.  His personal 
appearance and hygiene were good.  While the veteran was not 
working at that time, he reported that it was because his 
employer went out of business.  The evidence at that time 
does not show occupational and social impairment in most 
areas of the veteran's life due to such things as suicidal 
ideation, obsessional rituals, impaired impulse control, 
disorientation, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relations so as to warrant a rating in excess of 50 
percent under the old rating criteria. 

Likewise, the clinical findings on VA psychological report in 
July 1996 did not reflect more than considerable social or 
industrial impairment.  While the veteran had significant 
interpersonal problems and difficulty trusting people and 
dealing with authority figures such as supervisors, he was 
still able to maintain full-time employment.  The 
psychologist concluded that the suffered from PTSD and major 
depressive disorder, and assigned a global assessment of 
functioning score of 60.  A GAF score between 51 and 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

The clinical findings and diagnoses on a private 
psychological evaluation and on VA examination in December 
1996 were essentially the same as those reported on the July 
1996 VA evaluation.  The private report also noted that the 
veteran had been working full-time at K-Mart for the past two 
years.  The veteran was well oriented, and his memory, 
insight, and judgment were adequate.  When evaluated by VA, 
the veteran reported that his medications were of some help, 
especially with his sleep.  

While the clinical findings on VA examination in November 
1997 were somewhat sparse, a VA progress note a few days 
earlier (November 14, 1997), indicated that the veteran's 
PTSD symptoms impaired his ability to concentrate, focus and 
complete tasks.  The veteran was also reported to have 
periods of anger outbursts.  The diagnoses on both reports 
were the same and both examiner's assigned a GAF score of 50.  
A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

The GAF is highly probative as it relates directly to the 
veteran's level of functioning as it affects social and 
industrial adaptability, as contemplated by DC 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  VA regulation 
prior to November 7, 1996, provided for use of DSM-III 
diagnostic criteria, a multi-axial system of diagnosis.  38 
C.F.R. § 4.125 (1996).  Thus, reference to the GAF score is 
does not constitute reliance by the Board on a medical 
treatise of which the veteran must be notified.  See Thurber 
v. Brown, 5 Vet. App. 119 (1993).  

Prior to November 14, 1997, the clinical findings and the 
assessment of the various examiners do not reflect a level of 
social or industrial impairment of such severity so as to 
warrant the assignment of a rating in excess of 50 percent.  
The examiner's assessment of a GAF score of 60 in July 1996 
indicates that the veteran's PTSD caused only moderate 
difficulty in social and occupational functioning.  While the 
clinical findings in November 1997 and the assignment of GAF 
scores of 50 by two different examiners indicates that there 
was a worsening of the veteran's PTSD symptoms, the severity 
of the symptomatology was not such that a rating in excess of 
50 percent prior to November 14, 1997, is appropriate under 
the old rating criteria or the revised rating criteria which 
became effective on November 7, 1996.  38 C.F.R. § 4.132, DC 
9400 (1996).  

Importantly, during this period, the veteran's principal 
symptomatology included sleep disturbance, episodes of 
anxiousness, and persistent feelings of fearfulness and 
nervousness.  Despite these difficulties, the evidence shows 
that the veteran was able to maintain full-time employment.  
He was coherent and well oriented, and his thought processes 
were clear.  There is no evidence of any impairment of memory 
or concentration, and his judgment and insight were intact.  
The evidence does not show occupational and social impairment 
in most areas of the veteran's life due to such things as 
suicidal ideation, obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, impaired impulse control, 
disorientation, difficulty in adapting to stressful 
circumstances, or more than considerable social and 
industrial impairment to warrant a rating in excess of 50 
percent under either the old or the revised rating criteria, 
prior to November 14, 1997.  38 C.F.R. § 4.132, DC 9206 (as 
in effect prior to November 7, 1996); § 4.130, DC 9432 (as in 
effect from November 7, 1996).  


(Period from November 14, 1997 to July 12, 2000)

From November 14, 1997, the veteran's industrial incapacity 
is more significantly impaired and warrants the assignment of 
a 70 percent rating.  In view of the clinical findings on VA 
medical reports in November 1997, and the assignment of GAF 
scores of 50, the benefit of any doubt will be resolved in 
favor of the veteran, and a 70 percent rating will be 
assigned from November 14, 1997.  In so deciding, the 
undersigned is mindful of the regulation which provides that 
when the manifestations of a disability more closely 
approximate the next higher rating, that rating will be 
assigned.  38 C.F.R. § 4.7.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
from November 14, 1997 to July 12, 2000, more closely 
approximates the criteria for a 70 percent schedular rating. 

During this period, the record shows that the veteran 
experienced difficulties in most areas of his life.  His 
ability to establish and maintain effective relationships was 
severely impaired due to his PTSD symptoms.  While the 
veteran was able to perform the normal functions of daily 
living, including dressing, cleaning, and feeding himself, he 
had significant difficulty interacting with other people.  
The veteran displayed impaired impulse control manifested by 
an explosive temper, and had increasing problems at work with 
his supervisor and fellow employees.  He expressed fleeting 
homicidal ideations against his supervisor, though he was not 
considered a danger to himself or to others.  

Overall, the Board finds that a 70 percent rating from 
November 14, 1997 to July 12, 2000 is in keeping with the 
disability picture under both the old and the revised rating 
criteria for the degree of impairment shown, and the 
impairment is not shown to more closely approximate the 
criteria for a 100 percent schedular rating prior to July 12, 
2000.  The veteran did not demonstrate the severity of 
symptoms required for this rating.  There was no gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations.  During the relevant 
time period, the veteran was described as oriented, and his 
thoughts did not evidence a psychotic process.  He denied any 
current plans of suicide or homicide, and he was able to 
maintain personal hygiene.  Moreover, during this period of 
time, the veteran was still employed; he was not isolated in 
the community; and there was no gross repudiation of reality 
or profound retreat from mature behavior.  In short, the 
totality of the findings prior to July 12, 2000 did not 
result in the severity of symptoms necessary for a 100 
percent schedular rating under either the old or the revised 
rating criteria.  

Rating in excess of 70 percent from July 12, 2000

The predominant picture of the veteran's medical history from 
July 12, 2000 to the present shows that his psychiatric 
disability is such that he is demonstrably unable to obtain 
and retain employment.  The evidence of record from July 12, 
2000 includes two medical opinions from VA examiners to the 
effect that the veteran's symptomatology resulted in total 
occupational and social impairment.  The undersigned finds 
these opinions persuasive, particularly in light of the fact 
that there is no medical opinion to the contrary.  
Accordingly, the Board finds that the veteran's PTSD is such 
that it more closely approximates the criteria for a 100 
percent schedular rating from July 12, 2000, under the old 
rating criteria.  



ORDER

An evaluation in excess of 50 prior to November 14, 1997 for 
the veteran's service-connected PTSD is denied.  

An increased evaluation to 70 percent for the period from 
November 14, 1997 to July 12, 2000 for the veteran's service-
connected PTSD is granted, subject to VA laws and regulation 
concerning the payment of monetary benefits.  

An increased schedular rating to 100 percent for service-
connected PTSD from July 12, 2000 is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

